

 
Exhibit 10.1





SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Sanjay Kapoor (“Employee”) and A10 Networks, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee was employed by the Company;


WHEREAS, Employee signed an Employment, Confidential Information and Invention
Assignment Agreement dated March 30, 2015 (the “Confidentiality Agreement”);


WHEREAS, on April 30, 2015, the Company granted Employee an award of restricted
stock units, grant number 001579 (the “RSUs”), covering a total of 95,000 shares
of the Company’s common stock (“Shares”) subject to the terms and conditions of
the Company’s 2014 Equity Incentive Plan (the “Plan”) and a restricted stock
unit award agreement thereunder (the “RSU Agreement”);


WHEREAS, on February 12, 2016, the Company granted Employee an award of
performance-based restricted stock units, grant number 001867 (the “PSUs”),
covering a target number of Shares equal to 29,000, subject to the terms and
conditions of the Plan and a performance-based restricted stock unit award
agreement thereunder (the “PSU Agreement”);


WHEREAS, on February 12, 2016, the Company granted Employee an award of stock
options, grant number 001866 (the “Option”), to purchase 35,500 Shares subject
to the terms and conditions of the Plan and a stock option award agreement
thereunder (the “Option Agreement,” and together with the Plan, RSU Agreement
and PSU Agreement, the “Stock Agreements”);


WHEREAS, Employee entered into a Change in Control and Severance Agreement with
the Company on March 30, 2015 (the “Change in Control Agreement”);


WHEREAS, Employee separated from employment with the Company effective March 18,
2016 (the “Separation Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;




Page | 1



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.Consideration. Employee acknowledges and agrees that Employee is not entitled
to receive any severance payments or benefits pursuant to his Change in Control
Agreement or any other agreement or arrangement with the Company or its
affiliates. Accordingly, Employee acknowledges and agrees that unless this
Agreement becomes effective and irrevocable, (x) Employee is not otherwise
entitled to any payments and benefits set forth in this Agreement, and
(y) Employee will not receive any such payments and benefits.


a. The Company agrees to pay Employee a lump sum cash amount equivalent to nine
(9) months of Employee’s base salary for a total of One Hundred Ninety Five
Thousand Dollars and Zero Cents ($195,000.00) less applicable withholdings
within ten (10) business days after the Effective Date of this Agreement.


b. Provided that Employee elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for Employee and Employee’s eligible dependents (if any) within the time period
prescribed pursuant to COBRA, the Company will pay COBRA premiums on a monthly
basis for such coverage of Employee and any of Employee’s eligible dependents
covered under the Company’s health insurance (medical, dental and vision) plans
as of immediately prior to the termination of Employee’s employment with the
Company, until the earliest of (x) payment by the Company of a period of nine
(9) months of such COBRA premiums (in other words, coverage through
December 31, 2016), (y) the date upon which Employee has secured other
employment, or (z) the date upon which Employee and/or Employee’s eligible
dependents otherwise become covered under other health (medical, dental and/or
vision) plans.


c. Provided that the Effective Date occurs no later than sixty (60) days
following the Separation Date, twenty‑five percent (25%) of Employee’s RSUs,
which is equivalent to a total of 23,750 Shares subject to the RSUs (the
“Accelerating Units”), will accelerate vesting effective as of the Effective
Date. For the avoidance of doubt, notwithstanding any contrary provision set
forth in the RSU Agreement, to the extent necessary to enable the Accelerating
Units to accelerate vesting in accordance with this Section 1.c., the
Accelerating Units will remain outstanding, and will neither be forfeited nor
return to the Plan, until the sixty-first (61st) day following the Separation
Date. Except as set forth in this Section 1.c., the RSUs will remain subject to
all of the terms and conditions of the Plan and RSU Agreement. Employee
acknowledges that he remains subject to the terms of the Company’s Insider
Trading Policy and Guidelines With Respect to Certain Transactions in Securities
until its applicability to him expires by its terms.


2.Stock. Except as set forth in Section 1.c. above, the Parties agree that for
purposes of determining the number of Shares that Employee is entitled to
purchase from the Company pursuant to the exercise of outstanding options to
purchase Shares or in which Employee has vested


Page | 2



--------------------------------------------------------------------------------




pursuant to any other equity awards covering Shares, Employee will be considered
to have vested only up to the Separation Date. Employee acknowledges that as of
the Separation Date, 739 Shares subject to the Option are vested and the
remaining 34,761 Shares subject to the Option that remain unvested will be
forfeited automatically, such that Employee no longer will have any rights with
respect to the unvested portion of the Option or the Shares subject thereto. In
addition, Employee acknowledges that as of the Separation Date, Employee has not
vested in any other equity awards and that all RSUs and PSUs remain unvested. 
Pursuant to the terms and conditions of the Plan and the RSU Agreement or PSU
Agreement, as applicable, relating to such equity awards, and except as set
forth in Section 1.c. above, any RSU and PSUs that are unvested as of the
Separation Date will be cancelled immediately on the Separation Date and
Employee no longer will have any rights with respect to such cancelled RSUs and
PSUs and Shares subject to thereto.


3.Benefits. Employee’s health insurance benefits shall cease on the last day of
March 2016, subject to Employee’s right to continue his health insurance under
COBRA. Employee’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in equity awards (except as set forth in
Section 1.c. above with respect to Employee’s RSUs), and the accrual of bonuses,
and paid time off, ceased as of the Separation Date.


4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued paid time off,
premiums, leaves, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Employee.


5.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether in law and/or in
equity, related directly or indirectly or in any way in connection with any
transaction, affairs or occurrences between them to date, whether presently
known or unknown, suspected or unsuspected, that Employee may possess against
any of the Releasees arising from any omissions, acts, facts, or damages that
have occurred up until and including the Effective Date of this Agreement. The
release given by Employee to the Releasees in this Agreement applies to all
state and federal claims to the maximum extent permitted by law, without
limitation, including:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any


Page | 3



--------------------------------------------------------------------------------




claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement;


h.     any claim for tortious acts or omissions and/or contract claims, or other
common law claims, or statutory law claims; and


i.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Employee represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this section.


This release does not extend to any obligations incurred under this Agreement
nor to Employee’s rights of indemnity as a former employee of the Company. This
release does not release claims that cannot be released as a matter of law,
including, but not limited to, Employee’s


Page | 4



--------------------------------------------------------------------------------




right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company.


6.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.


7.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and, whether employed in California or
elsewhere, is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits the release of unknown claims,
which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees expressly to waive any rights
he may have thereunder, or under any similar law of any state or territory of
the United States or other jurisdiction, as well as under any other statute or
common law principles of similar effect.


8.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


Page | 5



--------------------------------------------------------------------------------






9.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.


10.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.


11.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Employee’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.


12.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any person, including any attorneys or their clients, in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so or as related directly to the
ADEA waiver in this Agreement. Employee agrees both to immediately notify the
Company upon receipt of any such subpoena or court order, and to furnish, within
three (3) business days of its receipt, a copy of such subpoena or other court
order to the Company. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance.


13.Non-disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department and A10 agrees to a neutral
employment reference, and upon inquiry, the Company shall provide only
Employee’s job title, dates of employment, and if authorized by employee in
writing, his salary information.




Page | 6



--------------------------------------------------------------------------------




14.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


15.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
16.Non-solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


17.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


18.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED (A “CLAIM”) SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY,
CALIFORNIA, BEFORE A SINGLE ARBITRATOR WITH JUDICIAL ARBITRATION & MEDIATION
SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES,
WHICH CAN BE FOUND AT JAMSADR.COM (“JAMS RULES).


(a)
Each party shall have the right to take written discovery and depositions as
provided under the California Code of Civil Procedure. 



(b)
If Employee alleges violation of a statute, including, without limitation, the
California Fair Employment and Housing Act, the 1964 Civil Rights Act, the Age
Discrimination in Employment Act, or the Americans with Disabilities Act, the
Company will advance all costs of arbitration that would not be incurred if the
dispute were litigated in court, including the fees of the arbitrator and any
arbitration administrative fees.



(c)
Except as set forth above, or as otherwise provided by statute or prohibited by
law, the arbitrator shall award attorneys’ fees and costs to the prevailing
party.  Additionally, should either party attempt to resolve a Claim by any
method other than arbitration, the prevailing party in any court motion to
compel arbitration will be entitled to recover from the other party all costs
and attorneys’ fees incurred as a result of that motion to compel.



Page | 7



--------------------------------------------------------------------------------






(d)
The arbitrator may grant injunctions, but neither party is prevented by the
within arbitration agreement from seeking injunctive relief or any other
provisional remedy from any court having jurisdiction over the parties and the
subject matter of their dispute relating to this Agreement and the agreements
incorporated herein by reference.



(e)
The arbitrator’s decision shall be a reasoned decision and shall be final and
binding upon the parties. The parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award.



(f)
Should any part of the arbitration agreement contained in this section 18
conflict with any other arbitration agreement between the parties, the parties
agree that this arbitration agreement shall govern.



THE PARTIES UNDERSTAND THAT, BY THIS AGREEMENT, THEY ARE WAIVING THEIR RIGHT TO
HAVE A CLAIM ADJUDICATED BY A COURT OR JURY.


THE PARTIES FURTHER UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHT TO BE
A PARTY OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING
ALLEGING ANY CLAIMS.


19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


20.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


21.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


22.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, or as otherwise provided herein, in the event that either Party brings an
action to enforce or effect its rights under this Agreement, the prevailing
Party shall be entitled to recover its costs and expenses, including the


Page | 8



--------------------------------------------------------------------------------




costs of mediation, arbitration, litigation, court fees, and reasonable
attorneys’ fees incurred in connection with such an action.


23.Entire Agreement. With the exception of the Confidentiality Agreement and the
Stock Agreements, this Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, including
without limitation the Change in Control Agreement.


24.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


25.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


26.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him and delivered to the Company within twenty one (21)
days of the Separation Date.  This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked under the terms of section 6 above before
that date (the “Effective Date”).


27.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


28.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.


Page | 9



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
 
 
Sanjay Kapoor, AN INDIVIDUAL


 
 
 
/s/ Sanjay Kapoor
 
Sanjay Kapoor
Dated: March 22, 2016





        
 
 
 
A10 NETWORKS, INC.




 
 
 
/s/ Laurie Buzzell
 
Laurie Buzzell


 
Vice President Human Resources
Dated: March 22, 2016











Page | 10

